Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Notice of Allowance in responses to amendments and remarks field 03/12/2021, in light telephone interview on 05/20/2021, the examiner's amendment was authorized by attorney of record Joel Gotkin. 
	It is noted the current patent application claims foreign priority to 2017-204467, filed 10/23/2017. Claims 13-15 are pending.
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following:  
	Independent Claims 13, 14 and 15 have been amended to further verified Applicant’s claims invention (i.e., …display a thumbnail comprising a reduced image of a document and an accompanying image indicating a graphical representation of a thickness of the document corresponding to an amount of contents in the document; and change a display magnification of the thumbnail upon a request from a user, wherein, when the display magnification of the thumbnail is changed, a change amount of a display magnification of the accompanying image is less than a change amount of a display magnification of the reduced image, and wherein, when the display magnification of the thumbnail is changed, a number of pages of the document does not change, but the thickness of the accompanying image changes...as describes in the current USPGPUB- 20190121864 Para(s) 24-25). 

	The claims have been amended in accordance with the substance of the telephone interview. Favorable consideration of the pending claims and passing them allowance is agreed upon. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
  
EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:

 1-12. (Cancelled)

13. (Currently Amended)	An information processing apparatus comprising:
	a hardware processor programmed to:
		display a thumbnail comprising a reduced image of a document and an
accompanying image indicating a graphical representation of a thickness of the document corresponding to an amount of contents in the document; and
		change a display magnification of the thumbnail upon a request from a user,
, and
	wherein, when the display magnification of the thumbnail is changed, a number of pages of the document does not change, but the thickness of the accompanying image changes.

	14. (Currently Amended)	An information processing apparatus comprising:
	a hardware processor programmed to:
		display a plurality of thumbnails, each of the plurality of thumbnails comprising a reduced image of a document, [[and]] a button to change page of the document and an
accompanying image indicating a graphical representation of a thickness of the document corresponding to an amount of contents in the document; and
		change a display magnification of the plurality of thumbnails upon a request from a user,
	wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the button is less than a change amount of a display magnification of the reduced image, and
	wherein, when the display magnification of the plurality of thumbnails is changed, a number of pages of the document does not change, but the thickness of the accompanying image changes.


	a hardware processor programmed to:
		display a plurality of thumbnails, each of the plurality of thumbnails comprising a reduced image of a document and an accompanying image indicating a graphical representation of a thickness of the document corresponding to an amount of contents in the document; and
		change a display magnification of the plurality of thumbnails upon a request from a user,
	wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the accompanying image is less than a change amount of a display magnification of the reduced image, and
	wherein, when the display magnification of the thumbnail is changed, a number of pages of the document does not change, but the thickness of the accompanying image changes.
 
            Examiner Comments
Claim(s) 13-15 are allowed: 

                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/Primary Examiner, Art Unit 2177